DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	This application is a continuation of 15/208,366, now patent 10,546,277.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10 and 20 are not found in the prior art; however, these claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
For medium claims 11-20, it is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable media.  Non-transitory” is not a requirement, but simply one option.  However, it is not acceptable to just add “physical” or “tangible.”  It is also not acceptable to add “storage” absent support in original disclosure, because the broadest reasonable interpretation of computer readable storage media based on common usage covers signals/carrier waves.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-17, and 19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lingham (2016/0267605).

	Lingham discloses:
 
	As per claim 1, a method comprises:  5 receiving, by a system server entity, a purchase transaction request from at least one of a first computing device and a second computing device; when the purchase transaction request is valid:  10generating, by the system server entity, an exchange item in digital form to include exchange item information and use conditions, wherein the use conditions include use only by first 

	As per claims 2 and 12, receiving, by a transaction processing server of the system server entity, the purchase transaction 25request; sending, by the transaction processing server, a request to generate the exchange item to an issuing server of the system server entity;  30generating, by the issuing server, the exchange item; sending, by the issuer server, the exchange item to the transaction processing server;  87DOCKET NO. RAIS00058LPC sending, by the transaction processing server, the exchange item to the at least one of first and second computing devices.  (para.28 and 31—exchange made between customers)

	As per claims 3 and 13, the first computing device including a user computing device; and the second computing device including at least one of a merchant computing device and a point of sale 10computing device.  (para.25—merchant, user, and server devices)



	As per claims 5 and 15, wherein the exchange item information comprises one or more of: a serial number, a personal identification number (PIN), 25a brand name, an exchange item type, an expiration date, one or more purchase restrictions, a hash of one or more of the elements of the exchange item information, and  30a public key of the private/public key pair associated with one of the system server entity, the first computing device, of the second computing device.  (para.28 and 31—unique token that eventually expires)

	As per claim 6 and 16, generating, by the system server entity, the exchange item to include a use condition regarding a specific value for the purchase transaction request.  (para.31—values/modified values of the cards)

	As per claims 7 and 17, determining, by the system server entity, credit information of the first computing device, wherein the credit information indicates a credit of generic value, wherein the credit of generic value is greater 10than the specific value, and wherein the credit of generic value is usable within a marketplace system to 

	As per claims 9 and 19, 25generating, by the system server entity, the exchange item to include a use condition regarding an upper limit value for the purchase transaction request; wherein the processing the purchase transaction request includes: determining an actual value for the purchase transaction request; and  30when the actual value is less than or equal to the upper limit, using the exchange item between the first and second computing devices.  (para.32—parent/child tokens)

	As per claim 11, a computer readable memory device comprises: a plurality of memory cells for storing operational instructions that, when executed by a system server entity, causes the system server entity to:  5receive a purchase transaction request from at least one of a first computing device and a second computing device; when the purchase transaction request is valid: generate an exchange item in digital form to include exchange item information and use conditions, wherein the use conditions include use only by first computing device, 10use only with a certain type of second computing device, and use within a specified time frame; send the exchange item to the at least one of the first computing device and the second computing device; when an exchange item use message is received within the specified time frame:  15process the purchase transaction request using the exchange item between the first and second computing devices; and expire the use within a specific time frame condition of the exchange item. (para.25, 28, and 31---mobile-based gift card exchange; 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, 2014/0283129 teaches providing a market for digital goods and 2014/0229270 teaches selling products through a purchase interface.  The closest NPL is “Gift card revamp sent to Taft,” Cincinnati Enquirer; Cincinnati, Ohio [Cincinnati, Ohio]09 Feb 2006: D.2.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691